                 Case 1:16-cv-00156-DLC Document 101
                                                 100 Filed 12/10/20
                                                           12/09/20 Page 1 of 2




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                 SAMANTHA SCHONFELD
Corporation Counsel                              100 CHURCH STREET                           Senior Counsel
                                                 NEW YORK, NY 10007                          Phone: 212-356-2183
                                                                                             Fax: 212-356-2059
                                                                                             Email: sschonfe@law.nyc.gov




                                                              December 9, 2020


 Hon. Denise Cote
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

                      Re: Encarnacion v. City of New York, 16-cv-00156 (DLC)

 Your Honor:

                 This office represents defendant, the City of New York, in the above-referenced fully
 settled action. Defendant respectfully requests that its time to respond to plaintiffs' motion to enforce
 the So-Ordered Settlement Agreement (ECF No. 94), be extended thirty days from December 11, 2020
 to January 11, 2021 and that plaintiffs' time to reply be extended to January 22, 2021.

                As an initial matter, when the parties discussed the so-ordered briefing schedule (ECF
 No. 99), defendant had not yet received plaintiffs' motion papers. To that end, it has taken longer than
 expected for this office to obtain all information necessary to respond. In large part, the significant
 decrease in New York City Police Department personnel and the City’s ongoing challenges with the
 COVID-19 crisis has also made it considerably harder to obtain necessary information because the
 ability of employees to obtain records maintained in the physical office is limited.

                Furthermore, defendant is requesting a thirty-day extension because of the upcoming holidays
 and City-mandated furlough days which require the attorneys working on this matter to be out of the office
 for several days in the upcoming weeks.

               This is defendant's first request for an extension of time to respond to plaintiffs' motion to
 enforce the So-Ordered Settlement Agreement. Plaintiffs' counsel kindly consents to this request. This
 extension request does not affect any other scheduled dates, as this matter is fully settled and is not otherwise
 on the calendar. The extension of time will not prejudice any party.
             Case 1:16-cv-00156-DLC Document 101
                                             100 Filed 12/10/20
                                                       12/09/20 Page 2 of 2



               Accordingly, defendant respectfully requests that its time to respond to plaintiffs' motion
to enforce the So-Ordered Settlement Agreement be extended thirty days from December 11, 2020 to
January 11, 2021 and that plaintiffs' time to reply be extended to January 22, 2021.




                                                             Respectfully,


                                                                    /s/

                                                             Samantha M. Schonfeld
                                                             Assistant Corporation Counsel



cc:    All counsel via ECF




Granted.
Defendant's response to plaintiffs'
motion is due on January 11, 2021.
Plaintiffs' reply is due on
January 22, 2021.
12.10.2020




                                                2
